Citation Nr: 0727071	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  98-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
July 1971 to July 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in March 
2000 and June 2004.  Thereafter, the Board issued a decision 
in May 2006 denying the appellant's claim.  However, that 
decision was vacated in November 2006 and the claim was 
subsequently remanded again for further development. See 
November 2006 BVA decisions.  The development requested in 
the November 2006 Board decision has now been completed; and 
thus, the case has been returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative evidence of record indicates that the 
appellant does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

A letter dated in November 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The November 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided a second VCAA letter in April 2007 that also 
informed him of what was necessary to substantiate his claim. 

Although the 	November 2006 and April 2007 letters were not 
sent prior to the initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional Supplemental Statement of the 
Case was provided to the appellant in June 2007. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was afforded 
two VA examinations in November 1997 and May 2007 in 
connection with his claim. 38 C.F.R. § 3.159(c)(4).


The Board observes that the November 2006 and April 2007 
letters sent by the RO to the appellant provided the 
appellant with an explanation of disability ratings and 
effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board has concluded 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. Id.  

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for PTSD on the basis that while serving with a 
Marine Amphibious Unit in service, he was exposed to 
conditions that caused him to fear for his life. See 
September 1997 stressor statement; November 1997 statement; 
April 1998 Notice of Disagreement.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence does not support the appellant's claim of 
entitlement to service connection; and therefore concludes 
that this appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

The appellant does not allege, nor do his service personnel 
records show, that he was involved in combat.  Rather, the 
appellant asserts that while serving with a Marine Amphibious 
Unit in Vietnam, he was exposed to conditions that caused him 
to fear for his life. See combat history personnel record 
("participated in ready Ops with CTG 79.1 in contiguous 
waters of RVN"); September 1997 statement; November 1997 
statement.  As such, he is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b); and 
verification of his alleged PTSD stressors is required for 
service connection to be granted. See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993); See also 
Collette v. Brown, 82 F.3d 389 (1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the more 
persuasive medical evidence of record fails to show that the 
appellant has an established diagnosis of PTSD or that a 
diagnosis of PTSD has been connected to his alleged stressors 
from service.  Therefore, service connection must be denied.  

In analyzing the evidence of record, the Board observes that 
the appellant's service medical records show that he served 
as a combat engineer in the Republic of Vietnam from April 
1972 to August 1972.  The appellant was issued the National 
Defense Service Medal and the Vietnam Service Medal upon 
completion of his tour in Vietnam. See DD Form 214.  In 
connection with his appeal, the appellant reported that he 
was exposed to several stressors while stationed in Vietnam.  
Specifically, he reported that he served with the 1st 
Battalion, 4th Marine Regiment from the 3rd Engineer 
Battalion, 3rd Marine Division at which time he worked on 
mine detection and explosives. See September 1997 statement.  
He stated that he embarked from Okinawa to the Gulf of Tonkin 
aboard the USS St. Louis and was also stationed on the USS 
Okinawa during the period from April 1972 to August 1972. Id.  
He reported that his assigned ship cruised near the 
Demilitarized Zone and Quang Tri, usually about one to three 
miles from shore; and that during this time period, there was 
constant bombardment of the area. Id.  The appellant stated 
that he was told that the Vietnamese forces were being 
overrun by the North Vietnamese Army and that the Marines in 
his unit would be sent in as reinforcements. Id.  Later, he 
was told that some of the Marines aboard his ship were shot 
down in their helicopters and were killed; and that 
Vietnamese MIGs were incoming at one point, but were turned 
away by American aircraft. Id.  He expressed having feelings 
of anxiety when he learned that Jane Fonda, the movie 
actress, was sympathizing with the North Vietnamese forces; 
and that his time aboard ship made him feel like he was on 
"death row."  Id. 

In another statement, the appellant stated that two or three 
helicopters were shot down from the USS Okinawa, and two 
enlisted crew members were killed as a result. See November 
1997 statement.  He reported that he was aboard the USS St. 
Louis at the time, but that hearing of this incident was 
stressful and produced anxiety because he often flew in 
helicopters between the USS St. Louis and the USS Okinawa in 
Vietnam airspace and he feared being shot down. Id.  He also 
reported that being on alert frequently resulted in a great 
deal of anxiety. Id.  In a statement received in April 1998, 
the appellant provided that names of the two individuals 
killed when their helicopters were shot down on July 11, 
1972, both of whom were Marines. See April 1998 Notice of 
Disagreement.  

The appellant's service medical records do not reflect any 
complaints, treatment or diagnoses of psychiatric problems.  
Records dated from April 1972 to July 1973 noted problems 
such as sprained muscles (April 1972 service medical 
records), stomach viruses (January 1973 service medical 
records) and insect bites (April 1973 service medical 
records), among other things.  During his separation 
examination, the only abnormal clinical finding noted 
regarding the appellant's physical examination concerned 
identifying body marks and tattoos. See July 1973 Report of 
Medical Examination.  Notably, the appellant's psychiatric 
condition was not marked as abnormal. Id.  In short, service 
medical records show no complaints or findings indicative of 
PTSD, nor are psychiatric problems noted at separation or for 
years thereafter.  

The first medical evidence of record indicating that the 
appellant received treatment for psychological problems 
appears to be dated in September 1986, at which time the 
appellant was diagnosed with alcohol abuse and dependency 
with grief reaction as a result of his brother's death. 
September 1986 VA medical records; see also September 1986 
Jordan Hospital Emergency Room records (diagnoses of 
depression, grief reaction and alcohol abuse); September 1986 
Plymouth Area Psychiatric Emergency Service (diagnoses of 
severe anxiety and agitation with onset due to severe stress 
complicated by alcohol abuse).  Although the appellant 
reported in a prior statement that he was treated for PTSD in 
the early 1980's (February 2000 Written Brief Presentation, 
p. 2), no such treatment records have been located or 
associated with the claims file.  In addition, the Board 
observes that during a September 1986 hospitalization for 
alcohol abuse and dependency with grief reaction, the 
appellant reported that he had never been in a  psychiatric 
hospital or received psychiatric treatment prior to September 
1986. See September 1986 discharge summary.  

During a PTSD evaluation in November 1997 by a VA medical 
doctor, the doctor referred to the appellant's time aboard 
ship off the coast of Vietnam.  The doctor stated that at 
that point, the appellant reportedly began to develop a 
strong sense of severe anxiety and a desire to run.  She 
indicated that the appellant had developed a panic attack 
disorder after his separation from service.  During these 
attacks, the appellant would become shaky and sweaty; would 
hyperventilate; and had an intense desire to run.  She 
diagnosed the appellant with panic disorder without 
agoraphobia. November 1997 examination report.  Notably, she 
did not diagnosis him with PTSD. Id.  

The first, and only, diagnosis of PTSD was made in December 
1997 by a mental health counselor. See December 1997 letter 
from the Boston Vet Center.  That examiner, however, did not 
specify what stressful incidents were relied upon in making 
the diagnosis; nor are there any medical records from the Vet 
Center contained in the claims file that reference such 
stressor events.  The only other record contained in the 
claims file that indicates the appellant may have experienced 
PTSD symptomatology also did not relate that symptomatology 
to a traumatic experience in Vietnam. See November 1997 note 
of D. D., M.D. ("no traumatic experience in VN that he can 
share").  The appellant's remaining post-service medical 
records dated from September 1996 to September 1997 diagnosed 
the appellant with either alcohol abuse, grief reaction or 
panic disorder, not PTSD; and none of these records related 
the appellant's disorders to any incident in service. See VA 
medical records dated in September 1986, November 1986 and 
September 1997.   

In light of the conflicting evidence cited above, the Board 
remanded the appellant's claim for a VA PTSD examination in 
order to obtain a medical opinion as to (1) whether or not 
the appellant has a current diagnosis of PTSD and (2) whether 
or not the stressors involved in the appellant's military 
experience would be sufficient to produce this disorder. See 
June 2004 and November 2006 BVA decisions; May 2007 VA 
examination report, p. 1.  The appellant underwent this 
examination in May 2007.  The examiner, a clinical 
psychologist, reviewed the appellant's claims file, obtained 
a history from the appellant and performed a mental status 
examination. See May 2007 VA examination report, p. 1.  
Thereafter, the examiner diagnosed the appellant with (1) 
anxiety disorder, not otherwise specified, (2) panic disorder 
without agoraphobia, and (3) obsessive-compulsive disorder. 
May 2007 VA examination report, p. 3.  Of these, the examiner 
indicated that the appellant's panic disorder and anxiety 
disorder were more likely than not related to service. Id.; 
see also June 2007 rating decision (service connection for 
anxiety disorder, not otherwise specified with panic disorder 
without agoraphobia granted with an evaluation of 50 percent 
assigned effective May 11, 2007).  However, in regards to the 
medical question of whether the appellant has a diagnosis of 
PTSD, the examiner opined that the appellant only partially 
met the criteria for PTSD; and that he ultimately could not 
be diagnosed with the illness because the traumatic events he 
described did not rise to the level which would be sufficient 
for a PTSD diagnosis. May 2007 VA examination report, p. 3.   

The Board finds the May 2007 VA examination report to be 
persuasive, especially in light of the fact that the examiner 
reviewed all of the evidence of record and prepared a very 
detailed and thorough report regarding his evaluation and the 
reasons why he felt the appellant did not meet the diagnostic 
criteria for a diagnosis of PTSD.  Reviewing the examination 
report in conjunction with the other medical evidence of 
record leads the Board to the conclusion that while the 
appellant had an initial questionable diagnosis of PTSD in 
December 1997, that diagnosis has been refuted by the 
majority of the appellant's post-service medical records.  
Thus, the Board finds that the more persuasive medical 
evidence contained in the claims file indicates that the 
appellant does not have a current diagnosis of PTSD.  Since 
there can be no valid claim without proof of a present 
disability, service connection in this case must be denied. 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
a preponderance of the evidence against the appellant's 
claim, the doctrine is not applicable. See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


